DETAILED ACTION
Status of Claims
Claims 11, 25-41 and 43 are currently under examination. Claim 1 is withdrawn from consideration. Claims 2-10, 12-24 and 42 have been cancelled. Claim 43 is newly added. Claims 11 and 43 are amended.
Previous Grounds of Rejection
Regarding claim 42, in the light of the cancellation, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
Claims 11 and 25-42, in the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Wohl et al. to EP 2489431 (submitted by applicants in IDS, filing on February 16, 2011, Publication on  August 22, 2012)(herein referred to under US 2014/0005034 A1 as the English-language equivalent cited to for page and paragraph) is withdrawn. Among them, claim 42 has been cancelled.
New grounds of rejections are set forth below.
New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term of “temperature controlled enclosure” recited in claim 43 is unclear and renders the claims indefinite. The term is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of the term is impossible to determine because there is no indication of what complexities, and sizes are included/excluded.
Claim 43 is unclear because of the use of "and/or". It is unclear whether applicant is or is not claiming the rest of the claim language following "and/or" and as such what the metes and bounds of this claim are to entail.
The Examiner suggested the claims read as “at least one of”.
Appropriated corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 11, 25-41 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wohl et al. to EP 2489431 (submitted by applicants in IDS, filing on February 16, 2011, Publication on  August 22, 2012)(herein referred to under US 2014/0005034 A1 as the English-language equivalent cited to for page and paragraph), an din view of Kawasaki et al. (WO 2012/043382).
Regarding claims 11, 25-28 and 41, Wohl et al. teach a method for preparing a catalyst composition for the oligomerization of ethylene comprising
(a) mixing a modifier such as tetramethylammonium chloride Et4NCl (applicant’s modifier [ER4]X, E=N, T=Et, X=Cl) with co-catalyst trialkyl aluminium in aromatic solvent toluene vessel 1 to produce first solution (applicant’s first vessel equipped with gas inlet and stirrer under nitrogen atmosphere) ([0017],-[0019], [0039]-[0042]). The composition 3Al (applicant’s activator) and CrCl3(THF)3, 
(b) mixing a chromium compound such as CrCl3(THF)3 ([0029]) with a ligand such as Ph2P-N(iPr)-P(Ph)-N(iPr)-H in vessel 2 (applicant’s first vessel equipped with gas inlet and stirrer under nitrogen atmosphere, [0021]),
(c) adding the solution in vessel 2 and the solution in vessel 1 to produce a catalyst composition. Wohl et al. teach catalyst pre-formation mixing vessel 3 is transferred to the reactor 7 via a dosing pump 6 and 3rd line. The residence time in the catalyst pre-formation vessel 3 is adjusted to a range of 0.5 to 2.5 hours ([0019]) at temperature between 00-800C ([0043]-[0064] and Figure):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

For high productivities and high selectivities, the catalyst composition needs to be precisely defined in terms of total Cr concentration and particularly regarding the molar ratios of ligand/Cr, Al/Cr and modifier/Cr ([0012]-[0013]).The pumps 4, 5 and 6 through lines are used for meticulously meter components into the reactor so as to adjust very precisely the productivity and to avoid thermal runaway. 
1 and 2, the contents are preferably held at temperature between 0-50 0C under inert atmosphere for example N2 or argon. The vessels 1 and 2 taught by Wohl et al. must have 1st and 2nd gas inlets for introducing the nitrogen gas as the instant application. The temperature in the catalyst pre-formation vessel 3 is preferably from 0-80 0C ([0050]-[0051]). 
In addition, Wohl et al disclose the stability of stock solution. The stock solution taught by Wohl et al. is stored under in a glove box under nitrogen (applicant’s inlet gas). 
It becomes obvious that the activity and the selectivity for the fresh solutions are lower than for the aged solutions. This can be traced back to the fact that the stock solutions, especially the tetraalkylammonium chloride/TEA, had not enough time to complete the reaction to the ionic liquid-type species [NR4][Al2R6Cl]*(Solvent)n. However, one can conclude that both stock solutions can be stored under nitrogen atmosphere for long times without significant loss in catalytic performance since neither the activity nor the selectivity shows any deterioration between 0 and 26 days of storage ([0065]-[0072]). In other words, the stock solution in the vessel 1 and 2 should also be stored under nitrogen atmosphere. The vessel 1 and 2 taught by Wohl et al. must have gas inlets for introducing the nitrogen gas as the instant application. 
Although Wohl et al. do not specifically disclose a thermal mass flow meter control valves as per applicant claims 11, 25-28 and 41, Kawasaki et al. teach a thermal mass flow controller for supplying a polymerizable monomer comprising a (Abstract).
set temperature of the cooling which means is the polymerizable monomer Is lower than the temperature at which the polymerization reaction occurs and higher than the freezing point of the polymerizable monomer.
In other words, the apparatus of thermal mass flow controller is particularly suitable for performing flow management such as measurement and control of the flow rate of a polymerizable monomer by providing a thermal mass flow meter and a mass flow controller in a supply line (Abstract, [0001]-[0002].
Since both Wohl et al. and Kawasaki et al. teach supply devices comprising mass flow controllers, one would have a reasonable expectation of success.
Regarding claims 29-30, as discussed above, Wohl et al. teach simultaneously mixing a chromium compound such as CrCl3(THF)3 ([0029]) with a ligand such as Ph2P-N(iPr)-P(Ph)-N(iPr)-H in vessel 2 in toluene. In storage vessel 1 and 2, the contents are held at temperatures between 00-500C under inert atmosphere N2 or Ar. Vessel 1 and Vessel 2 are connected with a mixing unit, preferably a vessel comprising stirring means, via lines. The lines may preferably have a dosing pump and/or a valve for metering the respective first and second solutions, as appropriate, into the mixing unit 3 ([0047]-[0051], [0066]).
4NCl (applicant’s modifier [ER4]X, E=N, T=Et, X=Cl).
Applicant was required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits on 06/22/2017.
Applicants elected a group of quaternary ammonium salt as species of modifier on 09/11/2017.
According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.”
In this case, the examiner found Et4NCl species in the prior art of Wohl et al., they are used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. See the detailed discussion
Regarding claim 38, as discussed above, the process taught by Wohl et al. comprises toluene as the instant claim.
Regarding claims 39-40, as discussed above, the process taught by Wohl et al. comprises Et3Al (applicant’s activator). 
Regarding claim 42, as discussed above, although Wohl et al. do not specific disclose these vessels having temperature controlled enclosure as per applicant claim 42, it would have been obvious to one of ordinary skill in the art at the time to setup these vessels, mixing units and rector with lines and valves according to availability pilot plant building spaces and safety concerns. For example, the bigger reactor 7 and a part of the pipe line connecting with reactor 7 unit maybe set at a different building (external to the temperature enclosure) from the vessels, mixing unit and their lines with valves (a temperature controlled enclosure).
Regarding claim 43, as discussed above, the process taught by the combined references of Kawasaki et al. and Wohl et al. comprises vessels, mixing unit and reactor equipped with gas inlet, thermal mass flow controller, lines.
Although Wohl et al. do not specific disclose these vessels having temperature controlled enclosure as per applicant claim 43, it would have been obvious to one of ordinary skill in the art at the time to setup these vessels and mixing units with lines and valves according to availability pilot plant building spaces and safety concerns. For example, the vessels, mixing unit and their lines with valves (a temperature controlled enclosure) maybe set at the same building as the instant claim.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 12/16/2020 have been considered but are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732